Title: From George Washington to John Hancock, 22 February 1790
From: Washington, George
To: Hancock, John



Sir,
United States [New York] February 22d 1790

I have been honored with your Excellencys letter of the 10th inst. enclosing a Resolve of the Senate & House of Representatives of the Commonwealth of Massachusetts, and sundry documents relative to the Eastern boundary of the United States. Previous to the receipt of your Excellency’s letter I had laid this subject before the Senate of the United States for their consideration, with such documents respecting it as had been transmitted to the former Congress from the State of Massachusetts: to these I added your letter & the Resolve immediately upon their getting to my hands. I have the honor to be Your Excellency’s most Obedt Servt

G. Washington

